Order entered July 21, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00208-CV

       DALLAS AREA RAPID TRANSIT AND NANCY K. JOHNSON, Appellants

                                               V.

             AMALGAMATED TRANSIT UNION LOCAL NO. 1338, Appellee

                         On Appeal from the 95th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC13-05156

                                           ORDER
        On July 10, 2015, appellee filed a Motion for Remand to Trial Court. We construe the

motion to be a request that we issue our mandate because all interlocutory appeals have been

exhausted. We GRANT the motion and DIRECT the Clerk of the Court to issue the mandate in

this appeal instanter.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE